 
Exhibit 10.7
Big Rock Partners Acquisition Corp.
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
 
November 20, 2017
 
Big Rock Partners Sponsor, LLC.
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
 
Re: Administrative Services Agreement
 
Gentlemen:
 
This letter agreement by and between Big Rock Partners Acquisition Corp. (the
“Company” or “our”) and our sponsor, Big Rock Partners Sponsor, LLC (the
“Affiliate”), dated as of the date hereof, will confirm our agreement that,
commencing on the effective date (the “Effective Date”) of the Registration
Statement on Form S-1 and prospectus filed with the Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):
 
(i) the Affiliate shall make available to the Company, at 2645 N. Federal
Highway, Suite 230, Delray Beach, Florida 33483 (or any successor location),
certain office space, utilities, secretarial support and administrative services
as may be reasonably required by the Company. In exchange therefor, the Company
shall pay the Affiliate the sum of $10,000 per month on the Effective Date and
continuing monthly thereafter until the Termination Date; and
 
(ii) the Affiliate hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.
 
This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
 
This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.
 
No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.
 
This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.
 
[Signature page follows]


1

 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
Big Rock Partners Acquisition Corp.
 
 
 
 
 
 
 
By:
/s/ Lori Wittman

 
 
 
 
Name: Lori Wittman

 
 
 
 
Title: Chief Financial Officer

AGREED TO AND ACCEPTED BY:
 
 
 
                         
 
 
 
 
 
 
 
 
By:
/s/ Richard Ackerman

 
 
 
 
Name: Richard Ackerman

 
 
 
 
Title: Managing Member

 
 
 

 
[Signature Page to Administrative Services Agreement]
 
 
 
 


2
